MEMORANDUM RE: MOTION FOR LEAVE TO EXTEND DEPOSITION OF PLAINTIFF (#21)

COLLINGS, United States Magistrate Judge.
Defendants’ counsel has filed a Motion for Leave to Extend Deposition of Plaintiff (# 21) seeking Court authorization to depose the plaintiff for fourteen hours over two days, more than twice the limit of seven hours in one day contained in Rule 30(d)(2), Fed.R.Civ.P. The motion has been filed before the deposition has commenced and before any testimony has been taken. The asserted reasons for the request are that there are three claims in the case, one of which is against both defendants, and there are a significant number items about which there is a need for testimony.
Obviously, the Court will allow more than seven hours “if needed for a fair examination of the plaintiff.” Rule 30(d)(2), Fed. R.Civ.P. However, the better practice is for the deposition to go forward to determine how much is able to be covered in the seven hours and, then, if additional time is needed, for counsel to stipulate to extend the deposition for a specific additional time period. If the parties cannot reach a stipulation, then Court intervention may be sought. Id.
Accordingly, the deposition shall go forward for seven hours during one day. At the conclusion of the seven hours, if counsel for the defendants needs more time, he/she shall inform plaintiffs counsel of that fact and counsel shall confer in a good faith attempt to reach a stipulation as to the additional time which will be needed to complete the deposition. Id. If agreement cannot be reached, defendants’ counsel may notify the Court in writing of that fact, the amount of additional time which is needed, and the reasons therefor. Counsel for the plaintiff may respond within fourteen (14) days and the Court will rule on the Motion for Leave to Extend Deposition of Plaintiff (# 21). In the meantime, the motion is pretermitted.